 



Exhibit 10.36
February 21, 2006
VIA HAND DELIVERY
Michael R. Bristow, M.D., Ph.D.
Myogen, Inc.
7575 West 103rd Avenue, Suite 102
Westminster, CO 80021
Re:      Employment and Retention Agreement
Dear Dr. Bristow:
          In consideration of your employment as Founder and Scientific Advisor,
Myogen, Inc. (the “Company”) is pleased to offer you the following agreement
regarding your employment with the Company (the “Agreement”). This Agreement
amends and supersedes any and all prior agreements with respect to your
employment terms, including but not limited to, that certain Employment and
Retention Agreement dated, October 1, 2003 and that certain Employee Proprietary
Information and Inventions Agreement dated as of September 23, 1998 and
effective May 1, 1998.
          1. Employment. The Company hereby agrees to employ you and you hereby
accept such employment upon the terms and conditions set forth herein and agree
to perform such duties as are commensurate with your office as prescribed by the
Chief Executive Officer of the Company.
          2. Duties. You shall render non-exclusive, part-time services to the
Company as its Founder and Scientific Advisor. You will be required to devote a
minimum of four (4) hours per week to the Company and your duties to the Company
will include supporting the Company’s existing research and development programs
(including activities relating to the Company’s Collaboration Agreement with
Novartis Institutes for Biomedical Research, Inc.) and identifying and
performing due diligence on candidates for in-licensing by the Company. The
responsibilities, title, working conditions, duties and/or any other aspect of
your employment may be changed, added to or eliminated during your employment
with your prior consent. During the term of your employment hereunder, you shall
devote your best efforts, skill and attention to the performance of your duties
on behalf of the Company.
          3. Compensation. For all services rendered and to be rendered
hereunder, and for the other agreements by you contained herein, the Company
agrees to pay you, and you agree to accept a salary of $100,000 per annum. Such
salary will be subject to review and adjustment on an annual basis in accordance
with the procedures set forth by the Company’s Board of Directors or
Compensation Committee of the Board of Directors. Any such salary shall be
payable pursuant to the Company’s payroll procedures which may be changed by the
Company from time to time and shall be subject to such deductions or
withholdings as the Company is required to make pursuant to law, or by further
agreement with you. In addition to your base salary, you

 



--------------------------------------------------------------------------------



 



may be eligible to receive cash and stock bonuses pursuant to a bonus plan as
may be adopted by the Board of Directors or the Compensation Committee of the
Board of Directors. As a part-time employee, you are not eligible to accrue
vacation time or participate in the Company’s standard benefit programs.
          4. Termination. You and the Company each acknowledge that either party
has the right to terminate your employment with the Company at any time for any
reason whatsoever, with or without cause or advance notice. On your last date of
employment with the Company, the Company shall pay you (i) any salary earned but
unpaid prior to termination of your employment, and (ii) any business expenses
incurred by you in connection with your performance of your duties, according to
the policies of the Company, that were incurred but not reimbursed as of the
date of termination. Vesting of any of your stock options outstanding on the
date of termination shall cease on the date of termination. You agree to be
bound by the provisions of Section 10 of this Agreement subsequent to the
termination of your employment with the Company.
          5. At-Will Employment. Nothing in this Agreement alters the at-will
nature of your employment relationship with the Company. Subject to the terms of
this Agreement, either you or the Company may terminate your employment
relationship at any time, with or without cause or advance notice.
          6. Return of Company Property. By the date specified by the Company in
its sole discretion, you agree to return to the Company all Company documents
(and all copies thereof) and other Company property which you have had in your
possession at any time prior thereto, including, but not limited to, Company
files, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers, pagers, cellular phones and personal
digital assistants), credit cards, entry cards, identification badges and keys;
and, any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).
          7. Proprietary Information Obligations. Both during and after your
employment you will refrain from any use or disclosure of the Company’s
proprietary or confidential information or materials. In addition, you hereby
acknowledge your continuing obligations under the Employee Proprietary
Information and Inventions Agreement executed of even date herewith, a copy of
which is attached hereto as Exhibit A, not to use or disclose any confidential
or proprietary information of the Company without prior written authorization
from a duly authorized representative of the Company.
          8. Confidentiality. The provisions of this Agreement shall be held in
strictest confidence by you and the Company and shall not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.

2.



--------------------------------------------------------------------------------



 



          9. Non-Disparagement. Both during and after your employment with the
Company, you and the Company agree not to disparage the other party, and you
agree not to disparage the Company’s officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that both you and
the Company shall respond accurately and fully to any question, inquiry or
request for information when required by legal process.
          10. Non-competition and Non-solicitation. You acknowledge that you are
a member of senior management and scientific personnel at the Company. You
further acknowledge that during your employment at the Company, you have been
and will be privy to extremely sensitive, confidential and valuable commercial
information, which constitutes trade secrets belonging to the Company, the
disclosure of which information and secrets would greatly harm the Company.
                    (a) Covenant Not to Compete. As a reasonable measure to
protect the Company from the harm of such disclosure and use of its information
and trade secrets against it, you agree to the following as part of this
Agreement: you agree that you shall not, individually or together with others,
directly or indirectly, for a period of twelve months following the termination
of your employment with the Company, for any reason, whether as an owner,
consultant, partner, joint venturer, stockholder, broker, agent, financial
agent, principal, trustee, licensor or in any other capacity whatsoever (i) own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, executive, partner, principal, agent, representative, consultant,
licensor, licensee or otherwise with, any business or enterprise which is a
Conflicting Organization (as defined in Exhibit B attached hereto), and
(ii) sell or assist in the design, development, manufacture, licensing, sale,
marketing or support of any Conflicting Product or Service (as defined in
Exhibit B attached hereto), or engage in any other manner, in any Conflicting
Organization. The Company and you agree that no more than 1% of the outstanding
voting stock of a publicly traded company or any stock currently owned by you
shall not constitute a violation of this paragraph. You further agree and
acknowledge that because of the nature and type of business that the Company
engages in, the geographic scope of the covenant not to compete shall include
all counties, cities, and states of the United States and any other country,
territory or region in which the Company conducts business and that such a
geographic scope is reasonable. Nothing in this paragraph should be construed to
narrow your obligations imposed by any other provision herein, any other
agreement, law or other source.
                    (b) Non-solicitation Covenant. As a reasonable measure to
protect the Company from the harm of such disclosure and use of its information
and trade secrets against it, you agree to the following as part of this
Agreement: you acknowledge and agree that information regarding employees of the
Company is Proprietary Information (as defined in your Employee Proprietary
Information and Inventions Agreement), including without limitation, the names
of the Company employees; information regarding the skills and knowledge of
employees of the Company; information regarding any past, present, or intended
compensation, benefits, policies and incentives for employees of the Company;
and information regarding the management and reporting structure of the Company.
You agree that you will not, individually or with others, directly or indirectly
(including without limitation, individually or through any business, venture,
proprietorship, partnership, or corporation in which they control or own more

3.



--------------------------------------------------------------------------------



 



than a five percent interest, through any agents, through any contractors,
through recruiters, by their successors, by their employees, or by their
assigns) solicit, or induce any employee of the Company to leave the Company
during the period you are employed by the Company, and for a period of twelve
months following the termination of your employment with the Company. You
further agree that for twelve months following the separation, resignation or
termination of your employment with the Company, you will not, either directly
or indirectly, solicit or attempt to solicit any customer, client, supplier,
investor, vendor, consultant or independent contractor of the Company to
terminate, reduce or negatively alter his, her or its relationship with the
Company; provided, however, nothing contained herein shall prevent you from
hiring any such employee who responds to a general hiring program conducted in
the ordinary course of business not specifically directed to such employees or
who approaches you on a wholly unsolicited basis. The geographic scope of the
covenants in this paragraph 10(b) shall include any city, county, or state of
the United States and any such other city, territory, country, or jurisdiction
in which the Company does business. Nothing in this paragraph should be
construed to narrow the your obligations imposed by any other provision herein,
any other agreement, law or other source.
                    (c) Reasonable. You agree and acknowledge that the time
limitation and the geographic scope on the restrictions in this paragraph 10 and
its subparts are reasonable. You also acknowledge and agree that the limitation
in this paragraph 10 and its subparts is reasonably necessary for the protection
of the Company, that through the compensation and other benefits provided under
this Agreement and your prior agreements with the Company you shall receive
adequate consideration for any loss of opportunity associated with the
provisions herein, and that these provisions provide a reasonable way of
protecting the Company’s business value which was imparted to you. In the event
that any term, word, clause, phrase, provision, restriction, or section of this
paragraph 10 of this Agreement is more restrictive than permitted by the law of
the jurisdiction in which the Company seeks enforcement thereof, the provisions
of this Agreement shall be limited only to the extent that a judicial
determination finds the same to be unreasonable or otherwise unenforceable.
Moreover, notwithstanding any judicial determination that any term, word,
clause, phrase, provision, restriction, or section of this Agreement is not
specifically enforceable, the Company and you intend that the Company shall
nonetheless be entitled to recover monetary damages as a result of any breach
hereof.
                    (d) Legal and Equitable Remedies. In view of the nature of
the rights in goodwill, employee relations, trade secrets, and business
reputation and prospects of the Company to be protected under this paragraph 10
of this Agreement, you understand and agree that the Company could not be
reasonably or adequately compensated in damages in an action at law for your
breach of your obligations (whether individually or together) hereunder.
Accordingly, you specifically agree that the Company shall be entitled to
temporary and permanent injunctive relief, specific performance, and other
equitable relief to enforce the provisions of this paragraph 10 of this
Agreement and that such relief may be granted without the necessity of proving
actual damages, and without bond. You acknowledge and agree that the provisions
in this paragraph 10 and its subparts are essential and material to this
Agreement, and that upon breach of this paragraph 10 by you, the Company is
entitled to withhold providing payments or consideration, to equitable relief to
prevent continued breach, to recover damages and to seek any other remedies
available to the Company. This provision with respect to injunctive relief shall
not, however, diminish the right of the Company to claim and recover damages or
other remedies in addition to equitable relief.

4.



--------------------------------------------------------------------------------



 



                    (e) Extension of Time. In the event that you breach any
covenant, obligation or duty in this paragraph 10 or its subparts, any such
duty, obligation, or covenants to which you and the Company agreed by this
paragraph 10 and its subparts shall automatically toll from the date of the
first breach, and all subsequent breaches, until the resolution of the breach
through private settlement, judicial or other action, including all appeals. The
duration and length of your duties and obligations as agreed by this paragraph
10 and its subparts shall continue upon the effective date of any such
settlement, or judicial or other resolution.
          The provisions of this paragraph 10 shall supersede any prior
understanding or agreement between the Company and you with regard to the
subject matter of this paragraph 10.
          11. Miscellaneous. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to your employment terms. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in writing
signed by you and a duly authorized officer of the Company. This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Colorado as applied to contracts made
and to be performed entirely within Colorado.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5.



--------------------------------------------------------------------------------



 



          The Company appreciates your continuing contributions to Myogen, Inc.
Please sign below to indicate your understanding and acceptance of this
Agreement and return the signed original to me at your earliest convenience.

          Very truly yours,    
 
        Myogen, Inc.    
 
       
By:
  /s/ J. William Freytag
 
   
 
        Name: J. William Freytag    
 
        Title: CEO & President    
 
        Understood and Agreed:    
 
        /s/ Michael R. Bristow           Michael R. Bristow, M.D., Ph.D.    

6.



--------------------------------------------------------------------------------



 



Exhibit A
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



Exhibit B
CERTAIN DEFINED TERMS
          Definition of Conflicting Product or Service. As used in this
Agreement, a “Conflicting Product or Service” means any drug or therapeutic,
biological materials or information relating to biological materials such as
cell lines, antibodies, tissue samples, proteins, nucleic acids and the like,
product, process, formula, system, development tool, application, or service of
any person or organization other than the Company, in existence or under
development, which competes with a drug or therapeutic, biological materials or
information relating to biological materials such as cell lines, antibodies,
tissue samples, proteins, nucleic acids and the like, product, process, formula,
system, development tool, application, or service of the Company, that is being
or has been marketed, under development, or part of the Company’s business
development plans at such time as you terminate employment with the Company,
including, but not limited to cardiovascular therapeutics.
          Definition of Conflicting Organization. As used in this Agreement, a
“Conflicting Organization” means any person or organization other than the
Company that is engaged in or is about to become engaged in the design,
research, development, production, marketing, distribution, leasing, licensing,
selling, or servicing of a Conflicting Product or Service, including, but not
limited to cardiovascular therapeutics.
          Notwithstanding the foregoing, with respect to the non-competition
provisions contained in this Agreement, “Conflicting Organization” shall not
include ARCA Discovery, Inc. and “Conflicting Product or Service” shall not
include any product, service or activity of ARCA Discovery, Inc. provided that
such product, service or activity is permitted by the terms of that Certain
Strategic Alliance Agreement by and between the Company and ARCA Discovery,
Inc., dated of even date herewith, as amended from time to time.

 